DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 23-33, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Kako et al. (hereinafter “Kako”) (U.S. Pub. No. 2013/0202929A1, cited by Applicant) in view of Ronning et al. (hereinafter “Ronning”) (U.S. Pub. No. 2014/0141300A1, cited by Applicant).
Regarding claims 23-27 and 29, Kako teaches a battery module (battery pack) containing a plurality of unit batteries 1 arranged such that the positive and negative poles 21 and 22 (a first terminal and a second terminal) of adjacent unit batteries are alternately situated, whereby all of the unit batteries are connected in series to form the battery module (see paragraph 53).  Bus bars 11 and 12 (two or more bus bars; substantially planar shape) electrically connecting the positive and negative poles 21 and 22 of the adjacent unit batteries 1 (electrically interconnect a plurality of electrochemical cells; does not electrically short any of the electrochemical cells), and a detection circuit 13 for detecting the voltage of the unit batteries 1, are integrally molded (monolithic structure) through insert resin molding to form a bus bar module 10 (interface module) (see paragraph 54; FIGS. 1 and 2).  Thus, they are entirely embedded in resin except for the connection portions of the bus bars 11 and 12 connected to the unit batteries 1. Formed on the adjacent side portions of the adjacent bus bar modules 10 are connection portions 15 through 18 for connecting the bus bar modules 10 to each other. Due to the connection portions 15 through 18, it is possible to directly connect the bus bar modules to each other to integrate them with each other (see paragraph 55).  Connection lines 142 and 143 (voltage sense leads) connecting the detection circuit 13 and the bus bars 11 and 12 are also insert-molded with the detection circuit 13 to be thereby integrated (see paragraph 60).  As a molding resin of the bus bar module 10, nylon resin may be used (see paragraph 85).
Kako is silent as to a base comprising an electrically insulating material that mechanically supports the two or more bus bars.
Ronning teaches a cell block 110 including a retention tray 112, a plurality of battery cells 114 and a plurality of bus bars 116, wherein the bus bars are coupled to the retention tray 112, and wherein the retention tray my formed from anodized aluminum (flexible) for high thermal and low electrical conductivity (see paragraphs 54 and 57).  It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have adapted a tray to support the bus bar modules of Kako as taught by Ronning in order not only to provide mechanical support for the bus bar modules, but also to provide a means of removing heat from the battery module.
Regarding claim 28, aluminum oxide is known to have a thermal conductivity of approximately 30 W/mK.
Regarding claims 30 and 31, Kako teaches that a connection line 141, 144 (connecting leads) connected to the bus bars of the adjacent, input-side bus bar module 10, a connection line 146 (connecting leads) connected to the detection circuit of the adjacent, output-side bits bar module 10, and, further, a connection line 145 (connecting leads) connected to the detection circuit of the adjacent, input-side bus bar module 10 are also insert-molded with the detection circuit 13 (connecting portion) to be thereby integrated.
Regarding claim 32, FIG. 3 of Kako illustrates the coplanar arrangement of the bus bars 11, 12 and the connection lines 142, 143.
Regarding claim 33, as discussed above, Kako teaches that the bus bar module 10 is integrally molded (see paragraph 54).
Regarding claim 36, aluminum and anodized aluminum are understood to be flexible when provided in the form of a sheets, as is the case in retention tray of Ronning.
Regarding claim 37, the courts held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (see MPEP § 2144.04).

Claim(s) 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kako and Ronning as applied to claims 23-33, 36 and 37 above, and further in view of Shimizu et al. (hereinafter “Shimizu”) (U.S. Pub. No. 2011/0076521A1, cited by Applicant).
Regarding claims 34 and 35, Kako is silent as to a thermistor module.
Shimizu teaches thermistors 102a and 102b that are formed on an upper case 18 (see paragraph 105; FIG. 18).  Each of the thermistors 102a and 102b is formed of two wires which overlay bus bars 78 (each of the thermistors is positioned on a different one of two or more bus bars) (see FIG. 2) and are connected to a connector 106 on the FPC 98 (separate electrical connection to one of the connecting leads) (see paragraph 106).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the thermistors of Shimizu in the battery module of Kako in order to monitor the temperature of the unit batteries of Kako.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727